Citation Nr: 0013629	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-17 706 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1943.  The veteran died in March 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 letter from the San Juan, 
Puerto Rico VA Regional Office (RO), denying the appellant's 
claim for VA death pension benefits on the basis that there 
was no valid marriage between the veteran and appellant at 
the time of the veteran's death.


FINDINGS OF FACT

1.  Marriage certificates reveal that the appellant and the 
veteran were married in the State of Texas in June 1942 and 
in October 1966.

2.  The marriage was dissolved by divorce on April 25, 1989, 
as shown by a divorce decree from a Puerto Rico court.

3.  The appellant and the veteran did not reconcile, remarry 
or live together as husband and wife at any time after their 
1989 divorce and prior to his death in 1990.

4.  There is no competent and probative evidence showing that 
the April 1989 divorce decree is invalid or void.



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to VA pension benefits.  38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA death 
pension benefits as the widow of the veteran.  

In order to be entitled to VA or death benefits as a 
"surviving spouse" of a veteran, the applicant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 1991).

The term, spouse, means a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and 38 
C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), marriage is 
defined as a marriage valid under the law of the place where 
the parties resided at the time of marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  See also 38 C.F.R. § 3.205 (1999).  For VA 
purposes, the validity of a divorce decree regular on its 
face, will be questioned only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206 (1999).

The record contains a marriage certificate showing that the 
appellant and the veteran were married on June 6, 1942, in 
the County of Bexar, State of Texas and again on October 17, 
1966 in the County of Bexar, State of Texas. 

During his lifetime the veteran was granted special monthly 
pension on the basis of paranoid schizophrenia and status 
post coronary artery bypass in 1985.  Documentation prepared 
by the veteran up until this point acknowledges his status as 
married to the appellant.

Documentation of record, including statements and testimony 
by the appellant, indicate that she and the veteran separated 
in 1985 and that she was living with their son in 
Pennsylvania at the time of the veteran's death.  The record 
contains a divorce decree signed April 25, 1989, by a judge 
from the Superior Tribunal in San Juan, Puerto Rico.

In a statement signed in July 1990, the appellant requested 
apportionment of the veteran's benefits through April 25, 
1989, "the date our divorce became final."
The veteran died March [redacted], 1990.  The death certificate 
indicates the veteran's status as divorced; the informant was 
his daughter, B. A. R.  Thereafter, the appellant claimed 
entitlement to death benefits as the surviving spouse.  In 
February 1998, the RO denied the appellant recognition as the 
veteran's surviving spouse and denied all VA death benefits.

The appellant contends that the veteran had chronic paranoid 
schizophrenia and was aggressive and that she had to separate 
from the veteran to protect herself and her children.  In a 
support statement, the appellant and the veteran's daughter, 
B. A. R., stated that the appellant lived with the veteran 
and did not intend to abandon him, but that the veteran fell 
in love with another woman, abandoned the appellant, and 
obtained an illegal divorce as the appellant did not agree to 
the divorce.

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA benefits.

Given the evidence, it can only be concluded that the 
appellant was not the veteran's surviving spouse as defined 
under applicable laws and regulations.  The claims file 
contains a divorce decree.  The Board notes the statements 
indicating that the divorce was illegal and that she had to 
separate from the veteran for her protection are in direct 
contradiction to statements made contemporary with the period 
of time the divorce became final.

The Board further notes that the probative evidence of record 
establishes that since around 1985 the appellant resided with 
one of her children and not with the veteran.  The credible 
evidence of record does not reflect that the veteran and the 
appellant ever reconciled, remarried or lived together as 
husband and wife thereafter.  Although the validity of the 
divorce decree has been raised, the validity of such divorce 
is to be determined by the law of the place where the parties 
resided during their marriage, in this case Puerto Rico, and 
not by the Board.  

In sum, the marriage between the appellant and the veteran 
was dissolved by divorce in Puerto Rico in April 1989 and did 
not remarry or otherwise live together as husband and wife 
thereafter.  As there is no competent and probative evidence 
showing that the April 1989 divorce decree is invalid or 
void, the appellant does not meet the criteria for 
recognition as the surviving spouse of the veteran for the 
purpose of establishing entitlement to VA pension benefits.  
38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206.  Thus, the claim is 
denied.



ORDER

The appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of eligibility to VA death 
benefits.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

